

Exhibit 10.4
GENERAL CABLE CORPORATION
LONG TERM INCENTIVE CASH AWARD AGREEMENT
GRANTED TO:     «Name»
DATE OF GRANT:    «Date»
TARGET AWARD:     «Dollars»
VESTING SCHEDULE:     See below


1.Agreement. This Long Term Incentive Cash Award Agreement (the “Agreement”) is
made and entered into as of  (the “Date of Grant”) between General Cable
Corporation, a Delaware corporation (the “Company”), and [PARTICIPANT NAME] (the
“Participant”).
2.Grant. The Participant is granted a discretionary long term incentive cash
award (“Cash Award”) with a target cash opportunity of [$ ], subject to the
terms and conditions set forth in this Agreement. This Cash Award shall vest
according to the vesting schedule set forth in Paragraphs 3, 4 and 7 or as
provided in Paragraph 8.
3.Vesting.
(a)    When and if the vesting requirements (as set forth below) are satisfied,
the Participant shall be entitled to a cash payment in respect of the vested
portion of the Cash Award, which shall be paid within 90 days following the
vesting date, but no later than March 15 of the calendar year following the
calendar year in which the Cash Award vests.
(b)    Except as provided in Paragraphs 7 and 8, the vesting of the Cash Award
is contingent upon (i) the Company’s achievement of the performance targets for
Earnings Before Interest, Taxes, Depreciation, and Amortization (“EBITDA”) for
the one (1) year performance periods commencing on (the “ Performance Period”),
(the “ Performance Period”), and (the “ Performance Period”), as described
below, and (ii) the Participant’s continued employment with the Company and its
subsidiaries through the end of the applicable Performance Period.
4.Performance Targets. Provided the Participant has remained in the continuous
employment of the Company and its subsidiaries through the end of the applicable
Performance Period, the Cash Award shall become vested on the last day of the
applicable Performance Period as follows:
5.Administration. The Cash Award shall be administered by the Committee. The
Committee shall have the sole discretionary authority to make such
determinations and interpretations and to take such action in connection with
the Cash Award as it deems necessary or advisable. All determinations and
interpretations made by the Committee shall be binding and conclusive on the
Participant and the Participant’s legal representatives and beneficiaries. The
Committee may employ such legal or other counsel, consultants and agents as it
may deem desirable for the administration of the Cash Award and may rely upon
any opinion or computation received from any such counsel, consultant or agent.
6.Non-Transferability. The Cash Award may not be assigned, sold, exchanged,
transferred, pledged, hypothecated or otherwise disposed of except by will or
the laws of descent and distribution. Any attempt




--------------------------------------------------------------------------------



by the Participant to dispose of the Cash Award in any such manner shall result
in the immediate forfeiture of the Cash Award.
7.Termination of Employment.
(a)    In the event of the termination of the Participant’s employment prior to
the last day of the Performance Period, the Participant shall forfeit any
unvested portion of the Cash Award and shall not have any right to payment in
respect thereof, unless otherwise provided in this Paragraph 7 or Paragraph 8
below.
(b)    If the Participant’s employment terminates prior to the last day of the
Performance Period on account of Retirement (as defined below), a pro rata
portion of the Participant’s unvested Cash Award attributable to each
Performance Period will vest to the extent EBITDA is satisfied for a Performance
Period (as certified by the Committee pursuant to Paragraph 4 above), as
described below. The pro-rata portion of the unvested Cash Award shall be
determined for the Performance Period in which the Participant’s termination
date occurs and each subsequent Performance Period, and shall be calculated by
multiplying the unvested portion of the Cash Award that would otherwise vest at
the end of such Performance Period pursuant to Paragraph 4 above by a fraction,
the numerator of which is the number of the Participant’s completed months of
continuous service with the Company or one of its subsidiaries during the , and
Performance Periods and the denominator of which is the number of months in the
Performance Period for which the calculation is being performed plus the number
of months in all prior Performance Periods (if applicable). For purposes of this
Agreement, “Retirement” shall mean termination of employment (other than for
Cause, as defined below) after the Participant has attained age 62 and has
completed ten (10) years of service with the Company and its subsidiaries.
(c)    If the Participant’s employment terminates prior to the last day of the
Performance Period on account of the Participant’s death or Disability (as
defined below), any unvested portion of the Participant’s Cash Award will vest
as of the date of the Participant’s death or Disability. For purposes of this
Agreement “Disability” shall mean the Participant is, by reason of a mental or
physical impairment, eligible to receive long-term disability benefits under the
applicable long-term disability plan of the Company.
(d)    If the Participant’s employment is terminated for Cause, whether before
or after the last day of the Performance Period, the Cash Award shall
immediately be forfeited and the Participant shall not have any right to payment
in respect thereof. For purposes of this Agreement, (i) if there is an
employment agreement between the Participant and the Company or any of its
subsidiaries in effect, “Cause” shall have the same definition as the definition
of “cause” contained in such employment agreement; or (ii) if “Cause” is not
defined in such employment agreement or if there is no employment agreement
between the Participant and the Company or any of its subsidiaries in effect,
“Cause” shall include, but is not limited to:
(1)any willful and continuous neglect of or refusal to perform the Participant’s
duties or responsibilities with respect to the Company or any of its
subsidiaries, insubordination, dishonesty, gross neglect or willful malfeasance
by the Participant in the performance of such duties and responsibilities, or
the willful taking of actions which materially impair the Participant’s ability
to perform such duties and responsibilities, or any serious violation of the
rules or regulations of the Company;
(2)the violation of any local, state or federal criminal statute, including,
without limitation, an act of dishonesty such as embezzlement, theft or larceny;

Page 2

--------------------------------------------------------------------------------



(3)intentional provision of services in competition with the Company or any of
its subsidiaries, or intentional disclosure to a competitor of the Company or
any of its subsidiaries of any confidential or proprietary information of the
Company or any of its subsidiaries; or
(4)any similar conduct by the Participant with respect to which the Company
determines in its discretion that the Participant has terminated employment
under circumstances such that the payment of any compensation pursuant to the
Cash Award would not be in the best interest of the Company or any of its
subsidiaries.
(e)    Any portion of the Cash Award that vests upon termination of employment
pursuant to this Paragraph 7 shall be settled in accordance with Paragraph 3
above, subject to Paragraph 15 below. Any portion of the Cash Award that does
not vest upon termination of employment shall be forfeited and the Participant
shall have no right with respect to payment thereof.
8.Change in Control. Notwithstanding anything contained in this Agreement to the
contrary, the Cash Award shall become vested immediately upon the occurrence of
a Change in Control of the Company. For purposes of this Agreement, (i) if there
is an employment agreement or a change-in-control agreement between the
Participant and the Company or any of its subsidiaries in effect, “Change in
Control” shall have the same definition as the definition of “change in control”
contained in such employment agreement or change-in-control agreement, or (ii)
if “Change in Control” is not defined in such employment agreement or
change-in-control agreement, or if there is no employment agreement or
change-in-control agreement between the Participant and the Company or any of
its subsidiaries in effect, a “Change in Control” of the Company shall be deemed
to have occurred upon any of the following events:
(a)    any person or other entity (other than any of the Company’s subsidiaries
or any employee benefit plan sponsored by the Company or any of its
subsidiaries) including any person as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes the
beneficial owner, as defined in Rule 13d-3 under the Exchange Act, directly or
indirectly, of more than 35 percent of the total combined voting power of all
classes of capital stock of the Company normally entitled to vote for the
election of directors of the Company (the “Voting Stock”);
(b)    the stockholders of the Company approve the sale of all or substantially
all of the property or assets of the Company and such sale occurs;
(c)    the Company’s common stock shall cease to be publicly traded;
(d)    the stockholders of the Company approve a consolidation or merger of the
Company with another corporation (other than with any of the Company’s
subsidiaries), the consummation of which would result in the stockholders of the
Company immediately before the occurrence of the consolidation or merger owning,
in the aggregate, less than 51 percent of the Voting Stock of the surviving
entity, and such consolidation or merger occurs; or
(e)    a change in the Company’s Board occurs with the result that the members
of the Board on the Date of Grant (the “Incumbent Directors”) no longer
constitute a majority of such Board, provided that any person becoming a
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest or the settlement
thereof, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose election or nomination for election

Page 3

--------------------------------------------------------------------------------



was supported by two-thirds (2/3) of the then Incumbent Directors shall be
considered an Incumbent Director for purposes hereof.
9.Tax and Social Insurance Withholding. If the Participant is subject to U.S.
federal income tax, any payment made pursuant to the Cash Award shall generally
be taxable to the Participant when paid as ordinary income, subject to
wage-based withholding and reporting. Regardless of any action the Company
and/or any subsidiary of the Company which employs the Participant (the
“Employer”) takes with respect to any or all income tax (including U.S. federal,
state and local taxes and/or non-U.S. taxes), social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), the
Participant acknowledges that the ultimate liability for all Tax-Related Items
legally due by the Participant is and remains the Participant’s responsibility,
and the Company and the Employer: (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Cash Award; and (b) do not commit to structure the terms of the grant or
any aspect of the Cash Award to reduce or eliminate the Participant’s liability
for Tax-Related Items. The Company and/or the Employer may, in their discretion,
withhold any amount necessary to pay the Tax-Related Items from the Cash Award
or the Participant’s salary/wages or other amounts payable to the Participant.
If the Participant is subject to taxation in more than one jurisdiction, the
Participant acknowledges that the Company, the Employer or another subsidiary of
the Company may be required to withhold or account for Tax-Related Items in more
than one jurisdiction. By accepting this Cash Award, the Participant expressly
consents to the withholding of amounts from the Participant’s salary/wages or
other amounts payable to the Participant as provided for hereunder. All other
Tax-Related Items related to the Cash Award are the Participant’s sole
responsibility.
10.No Other Agreements. This Agreement contains all of the understandings and
representations between the Participant and the Company relating to the Cash
Award and supersedes all prior and contemporaneous understandings, discussions,
agreements, representations and warranties, both written and oral, with respect
to any long term incentive cash award or similar arrangement.
11.Unfunded Arrangement. The Cash Award is an unfunded arrangement. The Company
shall not be required to establish or make any special or separate fund, or to
make any other segregation of assets, to assure payment of the Cash Award. Any
payment with respect to the Cash Award shall be made from the general funds of
the Company. Nothing in this Agreement and no action taken pursuant to its
provisions shall create or be construed to create a trust of any kind or a
fiduciary relationship between the Company and the Participant or any
beneficiary, legal representative or other person. The Participant’s rights
under this Agreement shall be no greater than the rights of an unsecured
creditor of the Company
12.Clawback. The Cash Award will be subject to all applicable clawback or
compensation recovery policies and any other applicable policies adopted by the
Board, as may be adopted or amended at the sole discretion of the Board. In
addition, in the event that the Participant engages in any activity, before or
after termination of employment or service, that would be grounds for
termination of the Participant’s employment for Cause, or if otherwise permitted
or required pursuant to any clawback or recoupment policy of the Company, the
Committee may in its discretion:
(a)    determine that the Participant shall immediately forfeit the Cash Award
(without regard to whether it has vested), and the Cash Award shall immediately
terminate, and
(b)    require the Participant to return to the Company any cash received in
settlement of the Cash Award, if the Committee notifies the Participant within
180 days after the Committee’s discovery of the applicable activity or within
any other period permitted pursuant to any applicable clawback or recoupment
policy.

Page 4

--------------------------------------------------------------------------------



For purposes of this Paragraph 12, the Participant expressly and explicitly
authorizes the Company to issue instructions, on behalf of the Participant, to
any third party administrator engaged by the Company to hold amounts acquired
under the Cash Award to re-convey, transfer or otherwise return such amounts
held on behalf of the Participant to the Company.
13.EU Age Discrimination. For purposes of this Agreement, if the Participant is
a resident of and employed in a country that is a member of the European Union,
the grant of the Cash Award and this Agreement are intended to comply with the
age discrimination provisions of the EU Equal Treatment Framework Directive, as
implemented into local law (the “Age Discrimination Rules”). To the extent a
court or tribunal of competent jurisdiction determines that any provision of the
Agreement is invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, the Company, in its sole discretion, shall have the power
and authority to revise or strike such provision to the minimum extent necessary
to make it valid and enforceable to the full extent permitted under local law.
14.Compliance with Laws; Repatriation. The Participant agrees, as a condition of
the grant of the Cash Award, to repatriate all payments attributable to the Cash
Award in accordance with all foreign exchange rules and regulations applicable
to the Participant. In addition, the Participant also agrees to take any and all
actions, and consents to any and all actions taken by the Company and its
subsidiaries, as may be required to allow the Company and its subsidiaries to
comply with all applicable laws, rules and regulations in the Participant’s
country of residence (and country of employment, if different). The Participant
agrees to take any and all actions as may be required to comply with the
Participant’s personal legal and tax obligations under all applicable laws,
rules and regulations in the Participant’s country of residence (and country of
employment, if different). The Company reserves the right to cause deferral of
any payment hereunder to be made so as to comply with section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”).
15.Code Section 409A. This Agreement is intended to comply with section 409A of
the Code or an exemption, and payments may only be made under this Agreement
upon an event and in a manner permitted by section 409A, to the extent
applicable. Notwithstanding anything in this Agreement to the contrary, if
required by section 409A, if the Participant is considered a “specified
employee” for purposes of section 409A and if any payment under this Agreement
is required to be delayed for a period of six months after separation from
service pursuant to section 409A, such payment shall be delayed as required by
section 409A, and the accumulated payment amounts shall be paid in a lump sum
payment within ten days after the end of the six-month period. If the
Participant dies during the postponement period prior to payment, the amounts
withheld on account of section 409A shall be paid to the personal representative
of the Participant’s estate within 60 days after the date of the Participant’s
death. Any payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under section 409A.
In no event may the Participant, directly or indirectly, designate the calendar
year of a payment, except in accordance with section 409A. If payment is to be
made upon vesting in the event of a Change in Control and the Change in Control
is not a “change in control event” under section 409A, then the Cash Award will
nevertheless vest on the Change in Control, but, if required by section 409A,
the vested Cash Award will be paid at the date on which it would have otherwise
been paid in the absence of a Change in Control, in accordance with Section
409A.
16.No Right to Continued Employment. Nothing contained in this Agreement shall
confer upon the Participant any right to continued employment nor shall it
interfere in any way with the right of the Employer to terminate the employment
of the Participant at any time.
17.Discretionary Nature of Grant; No Vested Rights. The Participant acknowledges
and agrees that the grant of the Cash Award is a one-time benefit and does not
create any contractual or other right to receive

Page 5

--------------------------------------------------------------------------------



a grant of cash or shares of the Company’s common stock or other benefits in
lieu thereof in the future. Future grants, if any, will be at the sole
discretion of the Company. Any amendment, modification or termination of this
Agreement shall not constitute a change or impairment of the terms and
conditions of the Participant’s employment with the Employer.
18.Extraordinary Benefit. The value of the Cash Award is an extraordinary item
of compensation outside the scope of the Participant’s employment (and the
Participant’s employment contract, if any). The Cash Award is not part of normal
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or similar payments.
19.Consent to Collection, Use, Processing, and Transfer of Data. Pursuant to
applicable personal data protection laws, the Company and the Employer hereby
notify the Participant of the following in relation to the Participant’s
personal data and the collection, use, processing and transfer of such data in
relation to the Company’s grant of the Cash Award. The collection, use,
processing and transfer of the Participant’s personal data are necessary for the
Company’s administration of the Cash Award. The Participant’s denial and/or
objection to the collection, use, processing and transfer of personal data may
affect the Participant’s receipt of the Cash Award. As such, the Participant
voluntarily acknowledges and consents (where required under applicable law) to
the collection, use, processing and transfer of personal data as described
herein.
The Company and the Employer hold certain personal information about the
Participant, including name, home address and telephone number, date of birth,
social security number or other employee identification number, salary,
nationality, job title, any shares of common stock or directorships held in the
Company, details of all Cash Awards, or any entitlement to shares of the
Company’s common stock awarded, canceled, purchased, vested, unvested or
outstanding in the Participant’s favor, for the purpose of managing and
administering the Cash Award (“Data”). The Data may be provided by the
Participant or collected, where lawful, from third parties, and the Company and
the Employer each will process the Data for the exclusive purpose of
implementing, administering and managing the Participant’s receipt of the Cash
Award. The Data processing will take place through electronic and non-electronic
means according to logic and procedures strictly correlated to the purposes for
which the Data is collected and with confidentiality and security provisions as
set forth by applicable laws and regulations in the Participant’s country of
residence (and country of employment, if different). Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought. Data will be
accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Cash Award.
The Company and the Employer each will transfer Data internally as necessary for
the purpose of implementation, administration and management of the Cash Award,
and the Company and the Employer each may further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Cash Award. These recipients may be located in the European
Economic Area, or elsewhere throughout the world, such as the United States. The
Participant hereby authorizes (where required under applicable law) them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for purposes of implementing, administering and managing the Cash Award,
including any requisite transfer of such Data as may be required for the
administration of the Cash Award.
The Participant may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection,

Page 6

--------------------------------------------------------------------------------



processing or transfer of the Data which is not necessary or required for the
implementation, administration and/or operation of the Plan and the
Participant’s participation in the Plan. The Participant may seek to exercise
these rights by contacting the Employer’s local Human Resources Manager or the
Company’s Human Resources Department.
20.Electronic Delivery of Documents. The Company may, in its sole discretion,
decide to deliver any documents related to the Cash Award by electronic means.
The Participant hereby consents to receive such documents by electronic delivery
and agrees to utilize any on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
21.Amendment of the Agreement. This Agreement may be amended by the Committee at
any time; provided that, no such amendment shall materially impair any rights or
obligations previously granted to the Participant hereunder without the
Participant’s consent, unless such right has been reserved in this Agreement, or
except to the extent required to comply with applicable law.
22.Additional Requirements. The Company reserves the right to impose other
requirements on the Cash Award and receipt thereof to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local laws, rules and regulations or to
facilitate the operation and administration of the Cash Award. Such requirements
may include (but are not limited to) requiring the Participant to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.
23.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties’ respective heirs, legal representatives successors and assigns.
24.Governing Law/Severability. All questions concerning the construction,
validity and interpretation of the Cash Award and this Agreement shall be
governed and construed according to the laws of the Commonwealth of Kentucky,
without regard to the application of the conflicts of laws provisions thereof.
Any disputes regarding the Cash Award or this Agreement shall be brought only in
the state or federal courts of the Commonwealth of Kentucky. In the event that
any provision of this Agreement shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.
25.Entire Agreement. This Agreement is the entire agreement between the parties
hereto, and all prior oral and written representations are merged into this
Agreement. The headings in this Agreement are inserted for convenience and
identification only and are not intended to describe, interpret, define or limit
the scope, extent, or intent of this Agreement or any provision hereof.
26.By accepting the grant of the Cash Award, the Participant acknowledges that
the Participant has read this Agreement and specifically accepts and agrees to
the provisions therein.

Page 7